UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) James M. Odland, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7215 Date of fiscal year end: October 31 Date of reporting period: April 28, 2006 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Review 2 Portfolio Perspectives Thrivent Aggressive Allocation Fund 4 Thrivent Moderately Aggressive Allocation Fund 6 Thrivent Moderate Allocation Fund 8 Thrivent Moderately Conservative Allocation Fund 10 Thrivent Technology Fund 12 Thrivent Partner Small Cap Growth Fund 14 Thrivent Partner Small Cap Value Fund 16 Thrivent Small Cap Stock Fund 18 Thrivent Small Cap Index Fund 20 Thrivent Mid Cap Growth Fund 22 Thrivent Partner Mid Cap Value Fund 24 Thrivent Mid Cap Stock Fund 26 Thrivent Mid Cap Index Fund 28 Thrivent Mid Cap Index Fund-I 30 Thrivent Partner International Stock Fund 32 Thrivent Large Cap Growth Fund 34 Thrivent Large Cap Value Fund 36 Thrivent Large Cap Stock Fund 38 Thrivent Large Cap Index Fund 40 Thrivent Large Cap Index Fund-I 42 Thrivent Balanced Fund 44 Thrivent High Yield Fund 46 Thrivent High Yield Fund II 48 Thrivent Municipal Bond Fund 50 Thrivent Income Fund 52 Thrivent Core Bond Fund 54 Thrivent Limited Maturity Bond Fund 56 Thrivent Money Market Fund 58 Shareholder Expense Example 60 Schedules of Investments Thrivent Aggressive Allocation Fund 65 Thrivent Moderately Aggressive Allocation Fund 66 Thrivent Moderate Allocation Fund 67 Thrivent Moderately Conservative Allocation Fund 68 Thrivent Technology Fund 69 Thrivent Partner Small Cap Growth Fund 72 Thrivent Partner Small Cap Value Fund 76 Thrivent Small Cap Stock Fund 79 Thrivent Small Cap Index Fund 84 Thrivent Mid Cap Growth Fund 93 Thrivent Partner Mid Cap Value Fund 98 Thrivent Mid Cap Stock Fund 100 Thrivent Mid Cap Index Fund 104 Thrivent Mid Cap Index Fund-I 110 Thrivent Partner International Stock Fund 116 Thrivent Large Cap Growth Fund 120 Thrivent Large Cap Value Fund 124 Thrivent Large Cap Stock Fund 127 Thrivent Large Cap Index Fund 131 Thrivent Large Cap Index Fund-I 138 Thrivent Balanced Fund 145 Thrivent High Yield Fund 155 Thrivent High Yield Fund II 163 Thrivent Municipal Bond Fund 170 Thrivent Income Fund 197 Thrivent Core Bond Fund 204 Thrivent Limited Maturity Bond Fund 210 Thrivent Money Market Fund 217 Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Notes to Financial Statements Financial Highlights Thrivent Aggressive Allocation Fund 262 Thrivent Moderately Aggressive Allocation Fund . 262 Thrivent Moderate Allocation Fund 262 Thrivent Moderately Conservative Allocation Fund 262 Thrivent Technology Fund 264 Thrivent Partner Small Cap Growth Fund 264 Thrivent Partner Small Cap Value Fund 266 Thrivent Small Cap Stock Fund 268 Thrivent Small Cap Index Fund 268 Thrivent Mid Cap Growth Fund 270 Thrivent Partner Mid Cap Value Fund 270 Thrivent Mid Cap Stock Fund 272 Thrivent Mid Cap Index Fund 272 Thrivent Mid Cap Index Fund-I 272 Thrivent Partner International Stock Fund 274 Thrivent Large Cap Growth Fund 274 Thrivent Large Cap Value Fund 276 Thrivent Large Cap Stock Fund 278 Thrivent Large Cap Index Fund 278 Thrivent Large Cap Index Fund-I 278 Thrivent Balanced Fund 280 Thrivent High Yield Fund 282 Thrivent High Yield Fund II 284 Thrivent Municipal Bond Fund 286 Thrivent Income Fund 286 Thrivent Core Bond Fund 288 Thrivent Limited Maturity Bond Fund 290 Thrivent Money Market Fund 292 Additional Information Supplements to the Prospectus We are pleased to provide you with the Thrivent Mutual Funds semiannual report for the six-month period ended April 28, 2006. In this report, you will find detailed information about each investment portfolio in the Thrivent Mutual Funds, including summaries prepared by each portfolio manager on his or her performance and management strategies for the applicable portfolio and period. In addition, Russell Swansen, Thrivent Financials chief investment officer, summarizes the overall market and economic environment over the past six months. In previous letters, I have often highlighted integrity and commitment to you, our shareholder, as a common thread running through our organization  from our customer service areas to our portfolio managers. On the investment management side, we seek to align our investment discipline with our investors best interests by striving for consistent, long-term performance, taking risk management seriously in our pursuit of potential market rewards and adhering to a style consistent approach that supports sound asset allocation. These various facets of investing are signatures of a sophisticated, institutional-quality asset management philosophy, and I am delighted to say that since we implemented these strategies and new approach, our investment performance results have shown marked improvement. Strong Investment Performance Follows New Approach Just over two years ago, Thrivent Financial for Lutherans welcomed our new chief investment manager, Russ Swansen, to the organization. Russ and his team implemented an institutional money management approach throughout 2004 and 2005 that has provided our shareholders with strong results. For example, 80% of our internally-managed funds bettered their respective Lipper, Inc. peer group medians for the one-year period ended December 31, 2005. That is a high outperformance percentage when one takes into account that many firms consider anything above 60% to be strong results. Even more importantly, our products three-year track records have greatly improved, with more than 60% of our internally-managed products outpacing their respective Lipper, Inc. medians. Given 15% of our internally-managed products outperformed over the five-year period and 33% outperformed over the 10-year period, the improvement is even more impressive. A Smart and Simple Strategy If you like the idea of strong investment performance built on a foundation of trust with your interests placed first, but find investing time consuming and complex, you should consider our new suite of four asset allocation funds designed to provide a simple one-step investment solution. An attractive combination of professional, institutional-quality money management, lower-than-average fees and guidance from a financial professional who lives in your community have made these products very popular with investors after less than one year. Were excited to offer what we call A Simple Choice for Smart Investing! Talk with your Thrivent registered representative for more information. Our Ongoing Commitment to You As an organization focused on service and trust, Thrivent Financial for Lutherans and its subsidiaries are uniquely designed and positioned to serve the financial needs of one entityyou, our valued investor. Many of you have one thing foremost on your minds at this point in your liferetirement. Our investment management philosophy is squarely focused on sound asset allocation strategies, striving for strong investment performance and meaningful advice that can provide a clear roadmap to the retirement of your dreams. Whether saving for retirement, sharing your success with your church or community, or leaving a legacy to the next generation, we stand ready to assist you each step of the way. I want to personally wish you the best in 2006. Thank you for continuing to turn to us for your financial solutions. We very much value your business. Sincerely, Pamela J. Moret President and Trustee Thrivent Mutual Funds Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus contact a registered representative or visit www.thrivent.com . 1 Stocks provided solid returns during the six-month period ended April 28, 2006, despite rising interest rates, high energy prices and unusual increases in prices for both commodities and precious metals. Both U.S. and foreign stocks benefited from strong economic growth and rising corporate profits. Bonds, facing a headwind of continued Federal Reserve (Fed) interest rate hikes, generally posted modest returns. U.S. Economy Gross domestic product growth slowed sharply to a 1.7% annual rate during the fourth quarter, as effects of the Gulf Coast hurricanes rippled through the economy. Before that, the economy had expanded at more than a 3% annual rate for 10 consecutive quarters. But growth recovered in the first quarter of 2006, as the economy accelerated to a 4.8% annual pace, the fastest in two and a half years. Rising commodity prices remained a major concern throughout the period, with worries that high energy prices would erode the spending power of consumers and businesses. While energy prices have not yet appeared to have a signifi-cant effect on economic growth, they did affect which sectors of the stock market prospered and which sectors lagged. Counterbalancing the effects of higher energy prices on consumer spending was an improving labor market, as the unemployment rate declined to 4% over the period. Inflation & Monetary Policy Inflation accelerated somewhat during the second half of the period. The Consumer Price Index (CPI) rose at a 4.3% annual rate during the first quarter of 2006, compared with a 3.4% rate for all of 2005. The CPI declined 1.6% in the fourth quarter, reflecting the fall in energy prices during the period. Excluding the volatile prices of food and energy, the core CPI advanced at a 2.8% annual rate in both the fourth quarter of 2005 and the first quarter of 2006, following a 2.2% rise in all of 2005. While inflation remained relatively tame during the period, the Federal Reserve continued its program of increasing short-term interest rates, indicating that prior interest rate levels were too low, given the inflation risks in the economy.
